CONSENT ORDER
THIS MATTER, brought before the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, with the consent of the Respondent, Gary S. Beninson, Esq., of Toms River, Ocean County, and Christopher S. Porrino, Esq., his counsel, and the parties having agreed to Respondent’s temporary suspension from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the Office of Attorney Ethics,
*215IT IS ORDERED that:
1. Gary S. Beninson of Toms River, admitted to practice in this state in 1975, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. All funds held by Gary S. Beninson, in any New Jersey financial institution pursuant to R. 1:21-6, including but not limited to Attorney Trust Account No. 8290002835 and Attorney Business Account No. 8290002843 at SI Bank & Trust Co., shall be restrained from disbursement and shall be transmitted by the financial institutions which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
3. Gary S. Beninson is hereby restrained and enjoined from practicing law during the period of suspension.
4. Gary S. Beninson is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
5. Gary S. Beninson shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.